Bond, J.
After the decision of this cause in this court it was transferred to the supreme court upon a suggestion of want of jurisdiction in this court. The supreme court, after an examination of the question thus presented, has remanded the cause to this court for final disposition in accordance with the opinion rendered herein by this court in Whirlwind v. Von der Ahe, 67 Mo. App. 628. It is accordingly ordered .that the stay of proceedings herein made January 2, 1897, be set aside and annulled, and that the judgment then given be in all things reinstated and affirmed.
All concur.